IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20148
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DON STAMPS,

                                         Defendant-Appellant.


                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. H-01-CR-660-ALL
                         - - - - - - - - - -
                           October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Don Stamps appeals his guilty-plea conviction of possession

of a firearm by a convicted felon, a violation of 18 U.S.C.

§ 922(g).

     Stamps argues that, as a matter of law, the factual basis

offered in support of his guilty plea was insufficient to support

the interstate-commerce element of his offense, because it showed

nothing more than the guns traveled across state lines at some

point in the past.   He concedes that this argument is foreclosed


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20148
                                -2-

by circuit precedent.   See United States v. Daugherty, 264 F.3d

513, 518 & n.12 (5th Cir. 2001), cert. denied, 122 S. Ct. 1113

(2002).   He raises the issue to preserve it for Supreme Court

review.

     AFFIRMED.